Title: To George Washington from Colonel James Wood, 14 March 1778
From: Wood, James
To: Washington, George



Sir
Winchester [Va.] 14th March 1778.

I am sensible of the Absolute Necessity of every Officer Joining his Corps; and nothing shou’d have Prevented me from Joining mine, before this time, but my Extreme ill state of Health. I was Prevented by my Violent Indisposition at Bethlehem, from geting home ’till the Last of January, since which I have had several Relapses, which has greatly impair’d my Constitution, and will I fear, render it Impossible for me to Join my Regiment, as soon as I Ardently wish to do it. However, your Excellency may rely upon it, that I shall not Lose a single Day, after I am able to Travel, which I have hopes will be soon, as I hav⟨e⟩ mended surprisingly within a few Days, my Chief Complaint at present is a Considerable Swelling of my legs, and Arms, wch seems rather to Increase; but I have still hopes that it Proceeds from Weakness, and a relaxed state, and not from any Dropsical Symptoms. I have Collected near Twenty Deserters since my return, which I shall forward to Camp by the first Opportunity, and am Using every endeavour to have the Drafts in this, and the Neighbouring Counties Collected and forwarded to Camp. Our Accounts from the Westward are that General Hand is returned from an Expedition Destined against a small Indian Town, On the Guiahogo Rivere. that his Guides Deserted him, after falling in with a Hunting Cabbin, where he took six Scalps and made two Prisoners, from whence he returned, being unable to Proceed without Pilots. I am with the Greatest respect. Your Excellency’s Mo. Obt Servt

James Wood.

